DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/28/2020 is considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose “said electrical circuit comprises one or more electro-chemical cells, a motor, a motor output shaft resistor R1, a motor resistor R2, a motor housing resistor R3, a suspension resistor R4 in electrical communication with an iron line, a motor mount resistor R5 in electrical communication with an intermediate line and an iron wire resistor R6; measuring voltage between said motor cover portion of said motor and said frame iron point of said electrical circuit; and calculating an iron line current I.sub.A; calculating an assembly current I.sub.B; and determining whether or not an amount of metallic particles within said motor has exceeded a pre-determined amount” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 14, the closest prior art fails to disclose a method comprising “electrical circuit comprises one or more electro-chemical cells, a motor, a motor output shaft resistor R1, a motor resistor R2, a motor housing resistor R3, a suspension resistor R4 in electrical communication with an iron line, a motor mount resistor R5 in electrical communication with an intermediate line and an iron wire resistor R6; and determining the amount of metallic particles within said motor base on a voltage and/or a resistance between the motor cover portion of the motor and the frame iron point of said electrical circuit” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 17, the closest prior art fails to disclose “electrical circuit comprises one or more electro-chemical cells, a motor, a motor output shaft resistor R1, a motor resistor R2, a motor housing resistor R3, a suspension resistor R4 in electrical communication with an iron line, a motor mount resistor R5 in electrical communication with an intermediate line and an iron wire resistor R6; flowing an iron line current through said iron line; determining the amount of metallic particles within said motor base on a voltage and/or a resistance between the motor cover portion of the motor and the frame iron point of said electrical circuit; and triggering a warning if the amount of metallic particles within said motor has exceeded a pre-determined amount” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (CN 104237702) teaches an automobile bonding point detecting device for monitoring acquired voltage signals. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESA ALLGOOD/Primary Examiner, Art Unit 2868